Exhibit 10.4
[Boeing letterhead]
December 12, 2008
6-1162-RRO-1058
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
 
  Managing Director — Aircraft Acquisitions & Sales
 
   
Subject:
  Revised Payment Schedule for certain Boeing Model 777-FREIGHTER Aircraft (Firm
Aircraft only)
 
   
Reference:
  Supplemental Agreement No. 3 to Purchase Agreement 3157, dated November 7,
2006, between The Boeing Company (Boeing) and Federal Express Corporation
(Customer) relating to Model 777-FREIGHTER Aircraft (the Aircraft)

Dear Mr. Burkhart:
Boeing and Customer agree that at the signing of Supplemental Agreement No. 3
Customer will have pre-paid $94,020,710 (calculated as $15,801,884,640
dollar-day credit) with regards to certain advance payments for certain Aircraft
under Purchase Agreement 3157. Additionally, Customer has pre-paid [ * ].
(calculated as [ * ] dollar-day credit) attributed to the recent IAM Strike with
regards to certain advance payments for certain Aircraft under Purchase
Agreement 3157. These sums will continue to be treated under Purchase Agreement
3157 as advance payments and will collectively be known for purposes herein as
the credit (Credit). Boeing and Customer have further agreed that Boeing will
hold the Credit and apply the Credit, in whole or in part, to future advance
payments becoming due under Purchase Agreement 3157, as directed by Customer.
Customer acknowledges and agrees that the Credit will be used/consumed on/or
before the final advance payment for the final Firm Aircraft detailed within
Purchase Agreement 3157 between Boeing and Customer.
The above Credit was calculated by Boeing assuming a SA #3 execution date of
12/19/08. A different SA #3 execution date will result in an adjustment to the
total dollar-day’s available.
If you have any questions, please contact me at your earliest convenience.

     
Sincerely,
   
 
   
THE BOEING COMPANY
  FEDERAL EXPRESS CORPORATION
 
   
By: /s/ Richard R. Ochs
 
  By: /s/ Phillip C. Blum
 
       Its: Attorney-In-Fact
         Its: Vice President — Aircraft Acquisitions/SAO

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



[Boeing letterhead]
December 12, 2008
6-1162-RRO-1056
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
 
  Managing Director — Aircraft Acquisitions & Sales
 
   
Subject:
  Confirmation of Delivery months for certain Boeing Model 777-FREIGHTER
Aircraft
 
   
Reference:
 
a)   Purchase Agreement 3157, dated November 7, 2006, between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER Aircraft (the Aircraft)
 
   
 
 
b)   Boeing Model 777-FREIGHTER Aircraft with Manufacture Serial Numbers (MSN);
37721, 37724 and 37722

Dear Mr. Burkhart:
This letter is to provide Customer with confirmation that the delivery of
certain Aircraft has been set by Boeing to their post-strike (2008 IAM Strike)
delivery months. Further, Boeing can advise that the post-strike delivery months
for the following Aircraft are as follows:

      Aircraft   Post-Strike Delivery Month MSN 37721   September 2009 MSN 37724
  November 2009 MSN 37722   December 2009

Boeing agrees and confirms that these Aircraft (MSN 37721, MSN 37724 and MSN
37722) will not be subject to further revised delivery months except by: 1)
mutual written agreement between Boeing and Customer, or 2) pursuant to
Article 7, “Excusable Delay”, of the AGTA-FED, which is incorporated by
reference into Purchase Agreement No. 3157 dated November 7, 2006 between The
Boeing Company and Federal Express Corporation; provided, however, that the
deliveries of the above Aircraft due to an Excusable Delay shall not be earlier
than the above referenced post-strike delivery months.
If you have any questions, please contact me at your earliest convenience.
Sincerely,

     
THE BOEING COMPANY
   
 
   
/s/ Richard R. Ochs
   
Richard R. Ochs
   
Regional Director
   
Aircraft Contracts
   
Boeing Commercial Airplanes
   

 

 



--------------------------------------------------------------------------------



 



[Boeing Letterhead]
December 12, 2008
6-1162-RRO-1057
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
 
  Managing Director — Aircraft Acquisitions & Sales
 
   
Subject:
  August 2012 Option Aircraft — Extension of Option Exercise Date
 
   
Reference:
 
a)   Purchase Agreement 3157 between The Boeing Company (Boeing) and Federal
Express Corporation (Customer), dated November 7, 2006, relating to Model
777-FREIGHTER Aircraft (the Aircraft)
 
   
 
 
b)   Letter Agreement 6-1162-RCN-1789 “Option Aircraft” between The Boeing
Company (Boeing) and Federal Express Corporation (Customer), dated November 7,
2006, relating to Model 777-FREIGHTER Aircraft (the Aircraft)

Dear Mr. Burkhart:
This letter is to advise Customer that Boeing, with regards to Customer’s
August 2012 Option Aircraft, hereby grants an extension until September 1, 2009,
for Customer to exercise this Option. This extension is provided to Customer
without additional cost or requirements.
Customer agrees and understand that this extension, of the August 2012 Option
Aircraft exercise date, is strictly contingent on Customer’s agreement and
execution of Supplemental Agreement No. 3 to Purchase Agreement 3157.
If you have any questions, please contact me at your earliest convenience.
Sincerely,

     
THE BOEING COMPANY
   
 
   
/s/ Richard R. Ochs
   
Richard R. Ochs
   
Regional Director
   
Aircraft Contracts
   
Boeing Commercial Airplanes
   

 

 



--------------------------------------------------------------------------------



 



Supplemental Agreement No. 3
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 15th day of December, 2008,
by and between THE BOEING COMPANY, (Boeing), and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7 2006 (“Purchase Agreement”), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER; and
WHEREAS, Customer has completed the configuration of its Boeing Model
777-FREIGHTER Aircraft and wishes to incorporate this configuration into the
Purchase Agreement; and
WHEREAS, Customer desires to re-schedule the delivery of certain Boeing Model
777-FREIGHTER Aircraft and Option Aircraft;

 

S3-1



--------------------------------------------------------------------------------



 



Supplemental Agreement 3 to
Purchase Agreement No. 3157
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.   Remove and replace, in its entirety, the “Table of Contents” with the Table
of Contents attached hereto to reflect the changes made by this Supplemental
Agreement No. 3.

2.   In order to incorporate into the Aircraft the features selected by
Customer, Exhibit A to the Purchase Agreement is hereby deleted and replaced
with a new Exhibit A which is attached hereto.

3.   In order to reschedule all Firm Aircraft, except for the July 2009,
September 2009, October 2009, July 2010 and August 2010 Aircraft, and to
incorporate into the Aircraft Basic Price the price of the features selected by
Customer (paragraph 2 above); Table 1 to the Purchase Agreement is hereby
deleted and replaced with a new Table 1 which is attached hereto. Boeing hereby
agrees to waive charges for the Aircraft rescheduling herein.

4.   In order to reschedule all Option Aircraft and to incorporate into Option
Aircraft Basic Price the price of the features selected by Customer (paragraph 2
above); the attachment to Letter No. 6-1162-RCN-1789 is hereby deleted and
replaced with a new attachment to Letter No. 6-1162-RCN-1789 which is attached
hereto. Boeing hereby agrees to waive charges for the Option Aircraft
rescheduling herein. For the sake of clarity, the parties acknowledge that
Customer has not exercised any options under Letter No. 6-1162-RCN-1789 as of
the date of this Supplemental Agreement.

5.   Customer agrees that Boeing will retain $94,020,710 of pre-paid advance
payments that result from the matters set forth in paragraphs 2 and 3. Such
amount will continue to be treated under the Purchase Agreement as advance
payments, except that Boeing will apply such amount, in whole or in part, to
future advance payment(s) by Customer becoming due under the Purchase Agreement
subsequent to the date of this Supplemental Agreement, as directed by Customer.

EXECUTED as of the day and year first above written.

         
THE BOEING COMPANY
  FEDERAL EXPRESS CORPORATION    
 
       
By: /s/ Richard R. Ochs
  By: /s/ Phillip C. Blum    
 
       Its: Attorney-In-Fact
 
 
       Its: Vice President — Aircraft Acquisitions/SAO    

 

S3-2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SA       NUMBER  
ARTICLES
       
 
       
1. Quantity, Model and Description
       
 
       
2. Delivery Schedule
       
 
       
3. Price
       
 
       
4. Payment
       
 
       
5. Miscellaneous
       
 
       
TABLE
       
 
       
1. Aircraft Information Table
    3  
 
       
EXHIBIT
       
 
       
A. Aircraft Configuration
    3  
 
       
A1. Aircraft Configuration
    3  
 
       
B. Aircraft Delivery Requirements and Responsibilities
       
 
       
SUPPLEMENTAL EXHIBITS
       
 
       
AE1. Escalation Adjustment/Airframe and Optional Features
       
 
       
CS1. Customer Support Variables
       
 
       
EE1. Engine Escalation/Engine Warranty and Patent Indemnity
       
 
       
SLP1. Service Life Policy Components
       

      P.A. No. 3157   SA 3

 

 



--------------------------------------------------------------------------------



 



              SA       NUMBER   LETTER AGREEMENT        
 
       
3157-01 777 Spare Parts Initial Provisioning
       
 
       
3157-02 Demonstration Flight Waiver
       
 
       
6-1162-RCN-1785 Demonstrated Compliance
       
 
       
6-1162-RCN-1789 Option Aircraft Attachment to Letter 6-1162-RCN-1789
    3  
 
       
6-1162-RCN-1790 Special Matters
       
 
       
6-1162-RCN-1791 Performance Guarantees
       
 
       
6-1162-RCN-1792 Liquidated Damages Non-Excusable Delay
       
 
       
6-1162-RCN-1793 Open Configuration Matters
       
 
       
6-1162-RCN-1795 AGTA Amended Articles
       
 
       
6-1162-RCN-1796 777 First-Look Inspection Program
       
 
       
6-1162-RCN-1797 Licensing and Customer Supplemental Type Certificates
       
 
       
6-1162-RCN-1798 777 Boeing Converted Freighter
       
 
       
6-1162-RCN-1799 Promotional Support Agreement
       

      P.A. No. 3157   SA 3

 

 



--------------------------------------------------------------------------------



 



          SUPPLEMENTAL AGREEMENTS   DATED AS OF:  
 
       
Supplemental Agreement No. 1
  May 12, 2008
 
       
Supplemental Agreement No. 2
  July 14, 2008
 
       
Supplemental Agreement No. 3
  December 15, 2008

      P.A. No. 3157   SA 3

 

 



--------------------------------------------------------------------------------



 



Exhibit A to
Purchase Agreement Number 3157
Page 1
AIRCRAFT CONFIGURATION
Dated December 15, 2008
relating to
BOEING MODEL 777-FREIGHTER AIRCRAFT
Customer Detail Specification is D019W007FED7F-1-NEW. Such Detail Specification
will be comprised of Boeing Configuration Specification D019W007-Rev B dated as
of May 30, 2008, plus any changes applicable to the basic model 777-Freighter
aircraft and as amended to incorporate the Options attached hereto. As soon as
practicable, Boeing will furnish to Customer copies of the Detail Specification.
Basic Price does not include the price effects of any Buyer Furnished Equipment
or Seller Purchased Equipment.
Supplemental Agreement No. 3

 

 



--------------------------------------------------------------------------------



 



  Exhibit A to
Purchase Agreement No. 3157          

                      2006$           15 A/P’S           Price   CR   Title  
Per A/C   0110-000039  
MAJOR MODEL 777 AIRPLANE
  [ * ]   0110B750A90  
MINOR MODEL 777 FREIGHTER AIRPLANE
  [ * ]   0220-000040  
FAA TYPE CERTIFICATION
  [ * ]   0221-000002  
DISPATCH WITH GEAR EXTENDED FOR REVENUE FLIGHT
  [ * ]   0221B401A44  
ENGINE INOPERATIVE TEN MINUTE TAKEOFF THRUST OPERATION
  [ * ]   0228-000032  
OPERATIONS MANUAL IN FAA FORMAT
  [ * ]   0228C417D40  
AIRPLANE FLIGHT MANUAL
  [ * ]   0229C608D26  
PERFORMANCE — CERTIFICATION FOR OPERATION AT AIRPORTS WITH PRESSURE ALTITUDES UP
TO 9800 FEET AND AUTOPILOT CAPABILITY AT AIRPORTS WITH A MAXIMUM FIELD ELEVATION
OF 8,500 FEET
  [ * ]   0252B299A35  
INSTRUMENTATION, AIRPLANE AND FUEL MEASURING STICK MANUALS IN ENGLISH UNITS —
TEMPERATURE IN DEGREES CELSIUS
  [ * ]   0315C417D42  
CERTIFIED OPERATIONAL WEIGHTS AND STRUCTURAL DESIGN WEIGHT — 777 — FREIGHTER
  [ * ]   1110C874H30  
EXTERIOR COLOR SCHEME AND MARKINGS — ENGINE NACELLES COLOR
  [ * ]   1110C874H32  
EXTERIOR COLOR SCHEME AND MARKINGS
  [ * ]   1137C703A41  
CARGO MARKINGS — FORWARD CARGO COMPARTMENT
  [ * ]   1138C703A42  
CARGO MARKINGS — AFT CARGO COMPARTMENT
  [ * ]   1139C703A40  
CARGO MARKINGS — MAIN DECK CARGO COMPARTMENT
  [ * ]   2210-000003  
AUTOFLIGHT — INHIBIT GLIDE SLOPE CAPTURE PRIOR TO LOCALIZER CAPTURE
  [ * ]   2210-000030  
AUTOFLIGHT — THREE DIGIT MACH NUMBER ON MODE CONTROL PANEL
  [ * ]   2210-000036  
AUTOFLIGHT — HEADING HOLD AT AUTOPILOT COMMAND ENGAGE
  [ * ]   2210C594A11  
AUTOFLIGHT — ENABLE LNAV ENGAGEMENT ON TAKEOFF GO-AROUND
  [ * ]   2311-000137  
HF COMMUNICATIONS — PARTIAL PROVISIONS FOR DUAL ARINC 753 HF DATALINK
  [ * ]   2311B401A30  
HF COMMUNICATIONS — ARINC 753 DUAL HF TRANSCEIVERS — AIRPLANE INFORMATION
MANAGEMENT SYSTEM (AIMS) — HF DATALINK ACTIVATION — AIRLINE OPERATIONAL
COMMUNICATIONS ONLY
  [ * ]   2311B401A39  
HF COMMUNICATIONS — EQUIPMENT INSTALLATION OF DUAL ROCKWELL HF VOICE/DATA
TRANSCEIVERS — P/N 822-0990-004 AND DIGITAL HF COUPLERS — P/N 822-0987-004
BFE/SPE
  [ * ]   2312-000703  
VHF COMMUNICATIONS — ACTIVATION OF 8.33 KHZ CHANNEL SPACING
  [ * ]   2312B401A87  
VHF COMMUNICATIONS — EQUIPMENT INSTALLATION OF TRIPLE ROCKWELL ARINC 750
VHF-2100 TRANSCEIVERS WITH 8.33 KHZ CHANNEL SPACING, VDL MODE 2, AND CMC
INTERFACE CAPABILITY — P/N 822-1287-101 — BFE/SPE
  [ * ]   2315C581A25  
SATCOM — AVIONICS EQUIPMENT INSTALLATION — ARINC 781 AERO-H+ AND SWIFTBROADBAND
— THALES TOPFLIGHT SERIES — BFE/SPE
  [ * ]   2315C988A06  
SATCOM — ANTENNA EQUIPMENT INSTALLATION — ARINC 781 COMPACT HIGH GAIN ANTENNA -
CHELTON HGA-7001 ANTENNA SYSTEM WITH TYPE F DIPLEXER — FREIGHTER — BFE/SPE
  [ * ]   2321-000050  
SELCAL — AVTECH FIVE CHANNEL DECODER — P/N 1200008-000 — BFE/SPE
  [ * ]   2322C926A04  
AIRCRAFT COMMUNICATIONS ADDRESSING AND REPORTING SYSTEM (ACARS) — AIRPLANE
INFORMATION MANAGEMENT SYSTEM (AIMS) ACTIVATION — VHF DATALINK MODE 2
  [ * ]   2324C164C74  
EMERGENCY LOCATOR TRANSMITTER — FIXED/AUTOMATIC INSTALLATION — ELTA P/N 01N65900
— BFE
  [ * ]   2351-000033  
HAND HELD MICROPHONE — CAPTAIN AND FIRST OFFICER — ELECTROVOICE — P/N 903-1342 —
BFE/SPE
  [ * ]   2351-000035  
HAND HELD MICROPHONE — FIRST OBSERVER — ELECTROVOICE — P/N 903-1342 — BFE/SPE
  [ * ]   2351-000042  
CONTROL WHEEL PUSH TO TALK (PTT) SWITCH — STANDARD THREE POSITION
  [ * ]   2351-000044  
AUDIO CONTROL PANEL — SECOND OBSERVER
  [ * ]   2351A213B78  
BOOM MICROPHONE HEADSETS — CAPTAIN, FIRST OFFICER AND FIRST OBSERVER — TELEX
AIRMAN 750 — P/N 64300-200 — BFE/SPE
  [ * ]   2351A213B79  
BOOM MICROPHONE HEADSET — SECOND OBSERVER — TELEX AIRMAN 750 — P/N 64300-200 —
BFE/SPE
  [ * ]   2371-000092  
SOLID STATE VOICE RECORDER ED56A P/N 980-6022-001 — AND SOLID STATE REMOTE AREA
MICROPHONE P/N 980-6115-001 & CONTROL PANEL ED56A P/N 980-6117-004 — HONEYWELL —
2 HOUR RECORDING TIME. BFE/SPE
  [ * ]   2431-000013  
NO BATTERY POWERED POSITION LIGHTS AND DC BACKUP POWER — TOWING OPERATION
  [ * ]   2454C608E40  
AC POWER OUTLETS — INSTALLATION IN FLIGHT DECK BY THE SECOND OBSERVER’S SEAT —
UK STYLE OUTLET WITH IN-SEAT POWER SUPPLY (ISPS) — ASTRONICS 110 VAC
  [ * ]  

              Supplemental Agreement No. 3       Page 1 of 5  

 

 



--------------------------------------------------------------------------------



 



  Exhibit A to
Purchase Agreement No. 3157          

                      2006$           15 A/P’S           Price   CR   Title  
Per A/C   2454C896A15  
POWER OUTLETS — INSTALLATION — ADDITIONAL ELECTRICAL POWER SUPPLIES NEAR THE
SUPERNUMERARY SEATS FOR THE USE OF PERSONAL COMPUTERS — ASTRONICS 110 VAC
  [ * ]   2513A552A92  
FLIGHT COMPARTMENT ASHTRAYS — DO NOT INSTALL
  [ * ]   2513B299A22  
MISCELLANEOUS STOWAGE — PILOT CONSOLES — FLIGHT DECK
  [ * ]   2519C898D77  
CURTAIN — INSTALLATION — ACOUSTIC AND LIGHT IMPROVEMENT — FLIGHT DECK
  [ * ]   2524C204D42  
FULL HEIGHT STOWAGE UNIT — FLOOR MOUNTED — AFT OF THE LAVATORY
  [ * ]   2524C204D43  
MID HEIGHT STOWAGE UNIT — FLOOR MOUNTED
  [ * ]   2524C204D44  
OVERHEAD STOWAGE UNIT — CEILING MOUNTED
  [ * ]   2527C204G19  
FLOOR COVERING — INSTALLATION — VINYL MAT THROUGHOUT THE SUPERNUMERARY AREA
  [ * ]   2530C874E37  
GALLEY INSERTS — SUPERNUMERARY COMPARTMENT
  [ * ]   2530C896A10  
GALLEY — SUPERNUMERARY COMPARTMENT
  [ * ]   2552-000059  
CARGO COMPARTMENT FULL FLOOR — AFT LOWER HOLD CARGO COMPARTMENT
  [ * ]   2552-000083  
CARGO COMPARTMENT FULL FLOOR — FORWARD CARGO COMPARTMENT
  [ * ]   2552-000318  
SLOPING SIDEWALL — FORWARD CARGO COMPARTMENT — 0.050-INCH-THICK BMS 8-223
  [ * ]   2552-000319  
SLOPING SIDEWALL — AFT CARGO COMPARTMENT — 0.050-INCH-THICK BMS 8-223
  [ * ]   2557C703A39  
MAIN DECK CARGO HANDLING — PAINTED NON-SKID WALKWAYS
  [ * ]   2558C703A34  
MAIN DECK CARGO RESTRAINTS — REMOVE CENTERLINE LOADING HARDWARE- SFE
  [ * ]   2558C703A36  
MAIN DECK CARGO RESTRAINTS — CIVIL RESERVE AIR FLEET (CRAF) CONFIGURATION —
PROVISIONS
  [ * ]   2558C703A54  
MAIN DECK CARGO RESTRAINTS — ADDITIONAL CAPABILITY FOR 14 AYY CONTAINERS
  [ * ]   2560-000207  
HALON FIRE EXTINGUISHER — FLIGHT DECK — WALTER KIDDE
  [ * ]   2560C204E95  
PROTECTIVE BREATHING EQUIPMENT — FLIGHT DECK — AVOX
  [ * ]   2560C204E99  
CREW LIFE VESTS — FLIGHT DECK, WITH SECOND OBSERVER — AIR CRUISERS
  [ * ]   2562C204F36  
LIFE VESTS — SUPERNUMERARY — AIR CRUISERS
  [ * ]   2562C874H27  
EMERGENCY LOCATOR TRANSMITTER — PORTABLE
  [ * ]   2564C204F02  
PROTECTIVE BREATHING EQUIPMENT — SUPERNUMERARY — AVOX
  [ * ]   2564C204G43  
FIRST AID KIT — FAA
  [ * ]   2564C874E39  
PORTABLE OXYGEN BOTTLE W/ FULL FACE MASK — AVOX SYSTEMS INC — BFE
  [ * ]   2564C874E40  
HALON FIRE EXTINGUISHER — AMEREX — BFE
  [ * ]   2564C874G77  
FLASHLIGHT DELETION — SUPERNUMERARY
  [ * ]   2564C874G78  
PORTABLE OXYGEN W/MASK — AVOX SYSTEMS INC — BFE/SPE
  [ * ]   2564C874H48  
POLAR KIT STORAGE
  [ * ]   2622-000017  
ENGINE/APU FIRE EXTINGUISHER BOTTLES — COMMON BOTTLE
  [ * ]   2625C896A09  
FIRE EXTINGUISHING — TUBING AND DISCONNECTS FOR MAIN DECK SAX CONTAINERS
  [ * ]   2821-000010  
REFUELING ADAPTERS — RIGHT WING
  [ * ]   2911-000003  
AC MOTOR-DRIVEN HYDRAULIC PUMPS — EATON (VICKERS) S270T201-7
  [ * ]   2911-000025  
ENGINE-DRIVEN HYDRAULIC PUMPS — EATON (VICKERS) S271W110
  [ * ]   3131-000187  
DIGITAL FLIGHT DATA RECORDER — ALLIEDSIGNAL — 256 WORDS PER SECOND MAXIMUM DATA
RATE — P/N 980-4700-042 BFE/SPE
  [ * ]   3133B628B13  
FLIGHT COMPARTMENT PRINTER — GRAPHICS CAPABLE (ARINC 744A) MULTIPORT THERMAL
PRINTER WITH ARINC 429 AND ETHERNET PORTS — INSTALLATION
  [ * ]   3135C174A06  
QUICK ACCESS RECORDER (QAR) — PENNY AND GILES — WITH PCMCIA CARD — P/N
D52000-64000 — BFE/SPE
  [ * ]   3143-000013  
AIMS AIRPLANE MODIFIABLE (AMI) SOFTWARE — INSTALLATION AFTER DELIVERY AND BEFORE
FLYAWAY
  [ * ]   3143A068A03  
DUAL ELECTRONIC CHECKLIST DATABASE
  [ * ]   3143A207D22  
AIMS — SOFTWARE ACTIVATION — DISABLE ENTRY OF GROSS WEIGHT ON “PERF INIT” PAGE
  [ * ]   3143C926A05  
AIRPLANE INFORMATION MANAGEMENT SYSTEM (AIMS) — OPERATIONAL PROGRAM
CONFIGURATION FILE ACTIVATION — FLIGHT INFORMATION DATALINK COMMUNICATIONS MENU
— ARINC 623 AIR TRAFFIC SERVICE MESSAGES
  [ * ]   3143C926A06  
AIRPLANE INFORMATION MANAGEMENT SYSTEM (AIMS) — OPERATIONAL PROGRAM
CONFIGURATION FILE ACTIVATION — MAINTENANCE ENHANCEMENT PACKAGE
  [ * ]   3150A213A18  
AURAL ADVISORY OF ALTITUDE APPROACH — FLIGHT DECK
  [ * ]   3151-000042  
FIREBELL AURAL WARNING — 1 SECOND ON, 9 SECONDS OFF
  [ * ]  

              Supplemental Agreement No. 3       Page 2 of 5  

 

 



--------------------------------------------------------------------------------



 



  Exhibit A to
Purchase Agreement No. 3157          

                      2006$           15 A/P’S           Price   CR   Title  
Per A/C   3151-000046  
AUTOPILOT DISCONNECT — AURAL WARNING SIREN — AURAL WARNING AND MASTER WARNING
LIGHT INHIBITED WHEN AUTOPILOT DISCONNECT SWITCH IS DOUBLE PRESSED QUICKLY
  [ * ]   3151A065A47  
RESETTABLE OVERSPEED AURAL WARNING — SIREN
  [ * ]   3151A552C02  
TAKEOFF CONFIGURATION CHECK SWITCH — FORWARD AISLE STAND PANEL
  [ * ]   3151C175A07  
FLIGHT MANAGEMENT COMPUTER (FMC) — CAUTION AND WARNING SYSTEMS — ACTIVATION —
TAKEOFF RUNWAY DISAGREE ALERT
  [ * ]   3161-000002  
DOOR SYNOPTIC AND EICAS MESSAGE — PASSENGER DOOR SLIDE/RAFT ARMING HANDLE
POSITION INDICATION — AUTO, MANUAL AND AUTO/MANUAL MESSAGES
  [ * ]   3161-000167  
ANNUNCIATION FOR LOSS OF RIGHT OR LEFT FMCS — EICAS ADVISORY MESSAGE
  [ * ]   3161-000168  
FLIGHT DECK COMMUNICATIONS FUNCTION (FDCF) AUTOMATIC RESET — ACTIVATION
  [ * ]   3161-000169  
ANNUNCIATION FOR SATELLITE VOICE COMMUNICATION CAPABILITY — EICAS
  [ * ]   3161-000170  
ANNUNCIATION FOR DATALINK AVAILABILITY — EICAS
  [ * ]   3161A425A45  
VMO/MMO OVERSPEED EICAS STATUS MESSAGE AND VFE OVERSPEED EICAS STATUS MESSAGE
WITH FLAP/SLAT POSITION SNAPSHOT — FLIGHT DECK
  [ * ]   3162-000022  
FLIGHT DIRECTOR COMMAND DISPLAY — SPLIT AXIS — ADI
  [ * ]   3162-000030  
RISING RUNWAY — DISPLAYED ON THE ADI
  [ * ]   3162-000036  
LANDING ALTITUDE REFERENCE BAR — PRIMARY FLIGHT DISPLAY
  [ * ]   3162-000040  
BARO MINIMUMS POINTER — DISPLAYED ON SELECTION OF RADIO ALTITUDE MINMUMS —
PRIMARY FLIGHT DISPLAY
  [ * ]   3162-000044  
TCAS RESOLUTION ADVISORY — VSI
  [ * ]   3162-000051  
ILS LOCALIZER DEVIATION EXPANDED SCALE — AUTOPILOT OR FLIGHT DIRECTOR MODE
  [ * ]   3162-000060  
MAP MODE ORIENTATION — HEADING UP — NAVIGATION DISPLAY
  [ * ]   3162-000062  
GRID HEADING — NAVIGATION DISPLAY
  [ * ]   3162-000064  
RANGE ARCS — NAVIGATION DISPLAY
  [ * ]   3162-000084  
TCAS 3 NM RANGE RING — NAVIGATION DISPLAY
  [ * ]   3162-000211  
VREF AND SELECTED FLAP POSITION — PRIMARY FLIGHT DISPLAY
  [ * ]   3162-000218  
GROUND SPEED — DISPLAYED BELOW AIRSPEED TAPE WHEN MACH NUMBER IS NOT DISPLAYED —
PRIMARY FLIGHT DISPLAY
  [ * ]   3162C594A07  
NAVIGATION PERFORMANCE SCALES (NPS) AND REQUIRED NAVIGATION PERFORMANCE (RNP)
ENHANCEMENTS — AIRPLANE INFORMATION MANAGEMENT SYSTEM (AIMS) — PRIMARY FLIGHT
DISPLAY AND NAVIGATION DISPLAY
  [ * ]   3162C594A22  
PRIMARY FLIGHT DISPLAY — AIMS — VNAV SPEED BAND — ENABLE
  [ * ]   3245B047A08  
BRAKES — CARBON — HIGH CAPACITY — MESSIER — BUGATTI
  [ * ]   3245B047A09  
WHEELS AND TIRES — MAIN LANDING GEAR — HIGH GROSS WEIGHT WHEELS — MESSIER —
BUGATTI — INSTALLATION WITH SFE 36 PR, 235 MPH RADIAL TIRES.
  [ * ]   3245B047A10  
WHEELS AND TIRES — NOSE LANDING GEAR — WHEELS — MESSIER — BUGATTI — INSTALLATION
WITH SFE 32 PR, 235 MPH RADIAL TIRES
  [ * ]   3324C198A28  
PASSENGER INFORMATION SIGNS — NO SMOKING SIGN — PERMANENT ILLUMINATION AND NO
SMOKING FLIGHT DECK SELECTOR SWITCH REMOVAL
  [ * ]   3430B721B13  
ILS/GPS MULTI-MODE RECEIVER (MMR) — GNSS LANDING SYSTEM (GLS) — PARTIAL
PROVISIONS FOR GLS CAT I OPERATIONS
  [ * ]   3430B866A33  
ILS/GPS MULTI-MODE RECEIVER (MMR) — ROCKWELL COLLINS — P/N 822-1821-001 —
BFE/SPE
  [ * ]   3433-000032  
RADIO ALTIMETER (RA) — ROCKWELL INTERNATIONAL CORP — P/N 822-0334-002 - BFE/SPE
  [ * ]   3436C896A17  
HEAD-UP DISPLAY (HUD) — SPACE AND PARTIAL WIRING PROVISIONS FOR COMMON HUD
SYSTEM INSTALLATION WITH CONTROL DISPLAY UNIT INTERFACE
  [ * ]   3436C896A18  
ENHANCED VISION SYSTEM (EVS) — SPACE AND PARTIAL WIRING PROVISIONS WITH A COMMON
HUD SYSTEM PROVISIONS
  [ * ]   3436C896A19  
FEDEX — HEAD UP DISPLAY (HUD) SYSTEM — EXPANDED WIRING, MOUNTING AND COOLING
PROVISIONS FOR HUD COMPUTER AND ENHANCED FLIGHT VISION SYSTEM (EFVS) COMPUTER
  [ * ]   3443C739A02  
DUAL WEATHER RADAR SYSTEM — HONEYWELL INTERNATIONAL INC. — MODEL RDR-4000
WEATHER RADAR — INSTALLATION — BFE/SPE
  [ * ]   3443C739A03  
DUAL WEATHER RADAR CONTROL PANEL — RDR-4000 RADAR SYSTEM — HONEYWELL P/N
930-6101-001 — BFE/SPE
  [ * ]   3445C594A55  
TCAS SYSTEM — ACSS TCAS COMPUTER P/N 9003500-10901 — TCAS CHANGE 7 COMPLIANT —
BFE/SPE
  [ * ]  

              Supplemental Agreement No. 3       Page 3 of 5  

 

 



--------------------------------------------------------------------------------



 



  Exhibit A to
Purchase Agreement No. 3157          

                      2006$           15 A/P’S           Price   CR   Title  
Per A/C   3446-000049  
500 SMART CALLOUT INHIBITED
  [ * ]   3446C174A14  
ENHANCED GROUND PROXIMITY WARNING SYSTEM (EGPWS) — BANK ANGLE CALLOUT (VARIABLE
CALLOUT BELOW 130 FT) — ENABLE
  [ * ]   3446C608F25  
GROUND PROXIMITY WARNING SYSTEM — MODE 6 ALTITUDE CALLOUTS — RADIO ALTIMETER AT
1000, 500, 100, 50, 40, 30, 20, 10 — ACTIVATION
  [ * ]   3451-000022  
VOR/MARKER BEACON — ROCKWELL RECEIVER P/N 822-0297-001 — BFE/SPE
  [ * ]   3453C608E39  
AUTOMATIC DEPENDENT SURVEILLANCE — BROADCAST (ADS-B) — ADS-B GUIDANCE DISPLAY —
PARTIAL WIRING PROVISIONS
  [ * ]   3453C608E55  
AUTOMATIC DEPENDENT SURVEILLANCE — BROADCAST (ADS-B) — CDTI ARINC 429 BUS WIRING
BETWEEN EFB AND TCAS PROCESSOR — PARTIAL WIRING PROVISIONS
  [ * ]   3453C896A24  
ATC SYSTEM — ACSS ATC TRANSPONDER P/N 7517800-11009 ELS/EHS/ES AND TCAS CHANGE 7
COMPLIANT — GABLES CONTROL PANEL P/N G7156-01 — BFE/SPE
  [ * ]   3453C898E41  
AIR TRAFFIC CONTROL TRANSPONDER SYSTEM — TRAFFIC COLLISION AND AVOIDANCE SYSTEM
(TCAS) AIRPLANE PERSONALITY MODULE WIRING PROVISIONS
  [ * ]   3455-000019  
DISTANCE MEASURING EQUIPMENT (DME) — ROCKWELL INTERROGATOR P/N 822-0329-001 —
BFE/SPE
  [ * ]   3457-000214  
AUTOMATIC DIRECTION FINDER (ADF) — DUAL SYSTEM — ROCKWELL ADF-900 SERIES — ADF
RECEIVER P/N 822-0299-001; ADF ANTENNA P/N 822-5404-003 — BFE/SPE
  [ * ]   3461A031A07  
TAKE OFF 1 AND 2 DERATE PROMPTS IN FMC’S THRUST LIMIT PAGE — DELETE
  [ * ]   3461A213A09  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — NON-DIRECTIONAL RADIO BEACON (ADF)
APPROACHES
  [ * ]   3461A213A10  
FMCS — ENHANCED FIX PAGE CAPABILITIES
  [ * ]   3461A213A12  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — DISPLAY OF VERTICAL BEARING, FLIGHT
PATH ANGLE (FPA) AND VERTICAL SPEED
  [ * ]   3461A425A05  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — RUNWAY DISTANCE AND OFFSET POSITION
SHIFT IN UNITS OF FEET
  [ * ]   3461A425A08  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — FLIGHT CREW ALERTNESS MONITORING —
ENABLE
  [ * ]   3461A425A10  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — NAVIGATION DATABASE — CUSTOMER
SUPPLIED
  [ * ]   3461A425A23  
FLIGHT MANAGEMENT COMPUTER SYSTEM (FMCS) — QUICK REFERENCE HANDBOOK (QRH) —
TAKEOFF SPEEDS- DISPLAYED
  [ * ]   3461C739A08  
FMCS — PROVIDE REQUIRED NAVIGATION PERFORMANCE (RNP) VALUES WITH 0.3 NM APPROACH
  [ * ]   3511-000012  
REMOTE CREW OXYGEN FILL STATION
  [ * ]   3511B873B93  
CREW OXYGEN MASK — FULL FACE MASK WITH BUILT-IN SMOKE GOGGLES — SECOND OBSERVER
— EROS — BFE/SPE
  [ * ]   3511B873B94  
CREW OXYGEN MASK — FULL FACE MASK WITH BUILT-IN SMOKE GOGGLES — FIRST OBSERVER —
EROS — BFE/SPE
  [ * ]   3511B873B95  
CREW OXYGEN MASKS — FULL FACE MASK WITH BUILT-IN SMOKE GOGGLES — CAPTAIN AND
FIRST OFFICER — EROS — BFE/SPE
  [ * ]   3511C874C91  
SUPPLEMENTAL OXYGEN SYSTEM WITHIN CREW REST AND LAVATORY OF THE SUPERNUMERARY
AREA
  [ * ]   3520-000197  
REMOTE PASSENGER OXYGEN FILL STATION
  [ * ]   3520C485C02  
QUICK DONNING OXYGEN MASKS — SUPERNUMERARY — BFE/SPE
  [ * ]   3520C874H46  
OXYGEN SYSTEM PROVISIONS TO SUPPORT EXTENDED OPERATIONAL CAPABILITY
  [ * ]   4610B872A04  
ELECTRONIC FLIGHT BAG (EFB) — INSTALLATION
  [ * ]   4610C164A11  
CUSTOMER UNIQUE ELECTRONIC FLIGHT BAG (EFB) SOFTWARE INSTALLATION — AFTER
DELIVERY AND BEFORE FLYAWAY
  [ * ]   4610C398C10  
ELECTRONIC FLIGHT BAG (EFB) — CUSTOMER UNIQUE SOFTWARE INSTALLATION — CUSTOMER
WALK AND CUSTOMER ACCEPTANCE FLIGHTS
  [ * ]   4610C594A09  
ELECTRONIC FLIGHT BAG (EFB) SYSTEM — AIRPLANE INFORMATION MANAGEMENT SYSTEM
(AIMS) — ACTIVATION OF ARINC 724B ACARS INTERFACE
  [ * ]   4610C608C41  
ELECTRONIC FLIGHT BAG (EFB) INSTALLATION — E- ETHERNET INTERFACE BETWEEN FLIGHT
COMPARTMENT PRINTER AND EFB’S RIGHT ELECTRONICS UNIT
  [ * ]   4610C608E37  
AIRPLANE GENERAL INFORMATION SYSTEMS — TWO ETHERNET 10/100 BASE-T BUSES BETWEEN
MAIN EQUIPMENT CENTER AND SUPERNUMERARY OVERHEAD STOWAGE COMPARTMENT — PARTIAL
WIRING PROVISIONS
  [ * ]   4610C896A31  
AIRPLANE GENERAL INFORMATION SYSTEMS — ONBOARD NETWORK SYSTEM (ONS) — PARTIAL
PROVISIONS
  [ * ]   4610C991B48  
AIRPLANE GENERAL INFORMATION SYSTEMS — ONBOARD NETWORK SYSTEM (ONS) — NETWORK
INTERFACE PARTIAL PROVISIONS — FLIGHT COMPARTMENT INTERFACE PORT
  [ * ]  

              Supplemental Agreement No. 3       Page 4 of 5  

 

 



--------------------------------------------------------------------------------



 



  Exhibit A to
Purchase Agreement No. 3157          

                      2006$           15 A/P’S           Price   CR   Title  
Per A/C   4900-000016  
MUFFLER IN APU EXHAUST SYSTEM
  [ * ]   5250C896A20  
LOCKABLE RIGID CARGO BARRIER (RCB) DOORS
  [ * ]   7200-000412  
GE PROPULSION SYSTEM
  [ * ]   7200A519A02  
GENERAL ELECTRIC ENGINES — GE90-110B1L THRUST RATING
  [ * ]   7430C164D94  
IGNITION SWITCHING — GENERAL ELECTRIC GE90 ENGINES — FLIGHT DECK — ENGINE
CONTROL PANEL — DELETION OF MANUAL SELECTION OF CONTINUOUS IGNITION
  [ * ]   7900C483C85  
LUBRICATING OIL — BP2197
  [ * ]      
 
        OPTIONS: 161  
TOTALS:
  [ * ]  

              Supplemental Agreement No. 3       Page 5 of 5  

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Table 1 to
Purchase Agreement No. 3157
Aircraft Delivery, Description, Price and Advance Payments
purchase of 15 firm + 15 options

                 
Airframe Model/MTOW:
  777-Freighter   766000 pounds  
Engine Model/Thrust:
  GE90-110B1L   110100 pounds  
Airframe Price:
          $ 231,629,000  
Optional Features:
          $ 2,641,800  
 
             
Sub-Total of Airframe and Features:
          $ 234,270,800  
Engine Price (Per Aircraft):
          $ 0  
Aircraft Basic Price (Excluding BFE/SPE):
          $ 234,270,800  
 
             
Buyer Furnished Equipment (BFE) Estimate:
          $ 1,950,000  
Seller Purchased Equipment (SPE) Estimate:
          $ 0  
 
 
Refundable Deposit/Aircraft at Proposal Accept:
          $ 220,000  
 
               
Detail Specification:
  D019W007FED7F-1-NEW (10/21/2008)        
Airframe Price Base Year/Escalation Formula:
  Jul-06   ECI-MFG/CPI  
Engine Price Base Year/Escalation Formula:
    N/A     N/A  
 
               
Airframe Escalation Data:
               
Base Year Index (ECI):
    180.3        
Base Year Index (CPI):
    195.4        

                                                                      Escalation
    Escalation Estimate     Advance Payment Per Aircraft (Amts. Due/Mos. Prior
to Delivery):   Delivery   Number of     Factor     Adv Payment Base     At
Signing     24 Mos.     21/18/15/12/9/6 Mos.     Total   Date   Aircraft    
(Airframe)     Price Per A/P     1%     4%     5%     35%  
Jul-2009
    1       1.0845     $ 254,067,000     $ 2,320,670     $ 10,162,680     $
12,703,350     $ 88,923,450  
Sep-2009
    1       1.0896     $ 255,261,000     $ 2,332,610     $ 10,210,440     $
12,763,050     $ 89,341,350  
Oct-2009
    1       1.0918     $ 255,777,000     $ 2,337,770     $ 10,231,080     $
12,788,850     $ 89,521,950  
Feb-2010
    1       1.1037     $ 258,565,000     $ 2,365,650     $ 10,342,600     $
12,928,250     $ 90,497,750  
Jul-2010
    1       1.1158     $ 261,399,000     $ 2,393,990     $ 10,455,960     $
13,069,950     $ 91,489,650  
Aug-2010
    1       1.1189     $ 262,126,000     $ 2,401,260     $ 10,485,040     $
13,106,300     $ 91,744,100  
Sep-2010
    2       1.121     $ 262,618,000     $ 2,406,180     $ 10,504,720     $
13,130,900     $ 91,916,300  
Jun-2011
    1       1.1456     $ 268,381,000     $ 2,463,810     $ 10,735,240     $
13,419,050     $ 93,933,350  
Jul-2011
    2       1.1482     $ 268,990,000     $ 2,469,900     $ 10,759,600     $
13,449,500     $ 94,146,500  
Feb-2012
    2       1.168     $ 273,628,000     $ 2,516,280     $ 10,945,120     $
13,681,400     $ 95,769,800  
Jul-2012
    2       1.1821     $ 276,932,000     $ 2,549,320     $ 11,077,280     $
13,846,600     $ 96,926,200  

          FED       Supplemental Agreement No. 3         Page 1

 

 



--------------------------------------------------------------------------------



 



Attachment to
Letter 6-1162-RCN-1789
Option Aircraft Delivery, Description, Price and Advance Payments
purchase of 15 firm + 15 options

                 
Airframe Model/MTOW:
  777-Freighter   766000 pounds  
Engine Model/Thrust:
  GE90-110B1L   110100 pounds  
Airframe Price:
          $ 231,629,000  
Optional Features:
          $ 2,444,300  
 
             
Sub-Total of Airframe and Features:
          $ 234,073,300  
Engine Price (Per Aircraft):
          $ 0  
Aircraft Basic Price (Excluding BFE/SPE):
          $ 234,073,300  
 
             
Buyer Furnished Equipment (BFE) Estimate:
          $ 1,950,000  
Seller Purchased Equipment (SPE) Estimate:
          $ 0  
 
 
(1) Non-Refundable Deposit/Aircraft at Def Agreemt:
          $ 1,850,000  
 
 
Detail Specification:
  D019W007FED7F-1-NEW (10/21/2008)        
Airframe Price Base Year/Escalation Formula:
  Jul-06   ECI-MFG/CPI  
Engine Price Base Year/Escalation Formula:
    N/A     N/A  
 
               
Airframe Escalation Data:
               
Base Year Index (ECI):
    180.3        
Base Year Index (CPI):
    195.4        

                                                                      Escalation
    Escalation Estimate     Advance Payment Per Aircraft (Amts. Due/Mos. Prior
to Delivery):   Delivery   Number of     Factor     Adv Payment Base     At
Signing     24 Mos.     21/18/15/12/9/6 Mos.     Total   Date   Aircraft    
(Airframe)     Price Per A/P     1%     4%     5%     35%  
Aug-2012
    1       1.1847     $ 277,307,000     $ 923,070     $ 11,092,280     $
13,865,350     $ 97,057,450  
Nov-2012
    1       1.1914     $ 278,875,000     $ 938,750     $ 11,155,000     $
13,943,750     $ 97,606,250  
Feb-2013
    2       1.2034     $ 281,684,000     $ 966,840     $ 11,267,360     $
14,084,200     $ 98,589,400  
May-2013
    1       1.2117     $ 283,627,000     $ 986,270     $ 11,345,080     $
14,181,350     $ 99,269,450  
Aug-2013
    1       1.2197     $ 285,499,000     $ 1,004,990     $ 11,419,960     $
14,274,950     $ 99,924,650  
Nov-2013
    2       1.2268     $ 287,161,000     $ 1,021,610     $ 11,486,440     $
14,358,050     $ 100,506,350  
Feb-2014
    2       1.238     $ 289,783,000     $ 1,047,830     $ 11,591,320     $
14,489,150     $ 101,424,050  
May-2014
    1       1.2467     $ 291,819,000     $ 1,068,190     $ 11,672,760     $
14,590,950     $ 102,136,650  
Aug-2014
    1       1.2546     $ 293,668,000     $ 1,086,680     $ 11,746,720     $
14,683,400     $ 102,783,800  
Nov-2014
    1       1.2619     $ 295,377,000     $ 1,103,770     $ 11,815,080     $
14,768,850     $ 103,381,950  
Feb-2015
    1       1.2733     $ 298,046,000     $ 1,130,460     $ 11,921,840     $
14,902,300     $ 104,316,100  
May-2015
    1       1.2833     $ 300,386,000     $ 1,153,860     $ 12,015,440     $
15,019,300     $ 105,135,100  

Note: 1)   Per Article 3.1 of Letter No. 6-1162-RCN-1789; “If Customer does not
exercise an option, Boeing will refund the Deposit for the respective Option
Aircraft to Customer in the form of a credit memorandum which may only be used
to purchase Boeing goods and services.

          Supplemental Agreement No. 3     Page 2      

 

 